BY THE COURT
We see nothing in the motion. The journal is the work of the clerk. There is no requirement that the trial judge sign an entry. An entry prepared by counsel and approved by the court is merely a convenient method of assisting the clerk in putting on the journal the judgment or order made by the ’udge. It may be signed anywhere and need not be signed at all. The only question that may be raised in connection therewith is whether the entry on the journal expresses the judgment of the judge. There is nothing in the bill of exceptions to overthrow the presumption that the entry is in that respect correct. There is no rule of law or court requiring a judge to grant a formal hearing on such motion.
Neither bill of. exceptions herein discloses anything warranting a reversal.
Middleton, PJ., Mauck and Blosser, JJ., concur.